Title: To James Madison from James Cutbush, 14 February 1813
From: Cutbush, James
To: Madison, James


Dr. Sir,Philada. Feby 14th 1813.
I have the pleasure to forward you for your approbation, the accompanying prospectus of a work, which, in the opinion of many, will, if properly formed, be useful to all classes of the community. Be assured Sir, that the situation of our country at this time calls for the united endeavours of her citizens, to which you have often animadverted, to the p[r]omotion of the arts and sciences, and the progress of manufactures.
I have to inform you, that I had the honor of proposing you as an honorary member of the Columbian Chemical Society to which you were unanimously elected. Your endeavours in the cabinet will be reverd by posterity; and the present generation have much cause for gratulation in having at the helm of the political bark, a man so preeminently qualified to discharge the functions of so important a post as President of the United States. Permit me to subscribe myself Your most obediant and very Humble Servt.
Jas. Cutbush
